Citation Nr: 0206525	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  97-27 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payments of Dependents' 
Educational Assistance (DEA), pursuant to 38 U.S.C. Chapter 
35, for courses completed from August 1987 to May 1990.


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to April 
1953.  The appellant is the veteran's daughter.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to payment of DEA benefits for courses 
taken from August 1987 to May 1990.

In an June 1999 decision, the Board found that the appellant 
did not have a claim for educational benefits pending on 
October 15, 1993, pursuant to the Giusti-Bravo settlement 
agreement.  As such, as a matter of law, the appellant was 
not entitled to DEA benefits for course work taken from 1987 
to 1990.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Veterans Claims 
Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  In May 2001, the Veterans Claims Court 
vacated the Board's June 1999 decision and remanded the case 
for readjudication in light of the new statutory 
requirements.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  In June 1995, the RO received an Enrollment Certificate 
completed by officials at the University of Puerto Rico, 
Arecibo University College for courses the appellant had 
taken from August 1987 to May 1990.

3.  On July 7, 1995, the appellant submitted a claim for DEA 
benefits for the same courses.  A copy of the Enrollment 
Certification completed by the appellant's university was 
received on the same day.

4.  There is no evidence that the appellant filed an informal 
claim for DEA benefits prior to July 1995

5.  The appellant did not have a claim of entitlement to DEA 
benefits, pursuant to 38 U.S.C. Chapter 35, pending on 
October 15, 1993, such that consideration of entitlement to 
DEA benefits could be conducted pursuant to the Giusti-Bravo 
settlement agreement.


CONCLUSION OF LAW

The appellant's claim of entitlement to retroactive payments 
of Dependents' Educational Assistance, pursuant to 38 U.S.C. 
Chapter 35, for courses completed from August 1987 to May 
1990, lacks legal merit and entitlement under the law; as 
such, the claim must be denied.  38 U.S.C.A. §§ 503, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.3130, 21.4131, 
21.7131 (1998) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that retroactive payments of DEA 
benefits, pursuant to 38 U.S.C. Chapter 35, for courses 
completed from August 1987 to May 1990, are warranted.  In 
essence, she maintains that she was denied DEA benefits 
because her father's compensation for a psychiatric 
disability was improperly reduced during a massive rating 
reduction in Puerto Rico in 1982.  Because her father's 
benefits were restored under the provisions of the Giusti-
Bravo settlement agreement, she asserts that she should be 
awarded DEA benefits for the time she would have otherwise 
been entitled had her father's award not been reduced.  
However, after a review of the record, the Board finds that 
the appellant's claim lacks legal merit and entitlement under 
the law and must be denied.

Relevant Regulations:  The regulations provide that in 
determining the commencing date for an award of DEA benefits, 
VA will apply the provisions of 38 C.F.R. § 21.4131 and 38 
C.F.R. § 21.3130(e) (2001).  Further, the Board notes that 
the criteria for the assignment of effective dates for DEA 
benefits were amended during the pendency of the appellant's 
appeal, effective June 3, 1999.  See 64 Fed. Reg. 23769-23773 
(May 4, 1999).  

Under the pre-amendment regulations, the commencing date of 
the award of DEA benefits was the latest of the following:

(1) the date certified by school or 
establishment under § 21.4131(b) or (c);

(2) the date one year prior to date or 
receipt of the application or enrollment 
certification, whichever was later; or,

(3) the later of: (i) the effective date 
of the approval of the course, or (ii) 
one year before the date VA received the 
approval notice. 

38 C.F.R. § 21.4131(a) (1998).  Pursuant to the amended 
regulations, in effect since June 3, 1999, the commencing 
date of DEA benefits will be as follows:  

(1) if the award is the first award of 
DEA benefits (like here), the 
commencement date is the latest of:

(i) the beginning date of eligibility;

(ii) one year before the date of claim;

(iii) the date the educational 
institution certifies under paragraph (b) 
or (c); or,

(iv) the effective date of the approval 
of the course or one year before the date 
VA receives that approval notice, 
whichever is later.  

38 C.F.R. § 21.4131(d)(1) (2001) (as amended by 64 Fed. Reg. 
23769- 23773 (May 4, 1999)).

The Veterans Claims Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  In this case, both the pre-amendment and 
amended regulations dictate that retroactive payments for DEA 
benefits may only be made for one year prior to the date of 
claim for such benefits.  However, the amended regulations 
permit either a formal or informal claim for benefits, as 
compared to the pre-amendment regulations, which required a 
formal application claim.  

Nonetheless, because the Board finds that no informal claim 
for DEA benefits was submitted, the pre-amendment and amended 
regulations are substantively similar and adjudication of the 
appellant's claim using both sets of regulations provides an 
identical result and the Board will apply each regulation 
during the appropriate time period.  Moreover, as the 
regulations essentially did not change vis-à-vis this 
claimant as a result of these revisions, the Board finds that 
no prejudice will result to the appellant by way of appellate 
review of the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also VAOPGCPREC 16-92 (July 24, 
1992).  

Factual Background:  As a procedural matter, the Board notes 
that the veteran's (the appellant's father) benefits were 
apparently reduced during a period of massive reductions 
which took place in Puerto Rico in the early 1980s.  As a 
result of the  Giusti-Bravo settlement agreement, his 100 
percent disability benefits were ultimately restored by 
decision dated in May 1995.  He was also notified at that 
time that his wife and children were eligible for DEA 
benefits.

In June 1995, the RO received an Enrollment Certificate 
reflecting that the appellant had attended school at the 
University of Puerto Rico from August 1987 to May 1990.  On 
July 7, 1995, the RO received the an Application for 
Survivors' and Dependents' Educational Assistance, asserting 
a claim for retroactive DEA benefits (which had been signed 
on June 22, 1995).  The appellant noted that the school would 
be submitting an Enrollment Certificate directly to the RO 
(which was actually received before the formal claim).  In 
May 1996, the RO informed the appellant that her submission 
had been lost and asked her to resubmit the information, 
which was received by the RO on May 21, 1996.  

By correspondence dated in January 1997, the appellant noted 
that she had submitted a request for benefits but had 
received no reply.  By correspondence dated in March 1997, 
she noted that "since 6-22-95 - I claimed CH.35 which were 
restored by Giusti-Bravo decision retroactively."  In May 
1997, it appears that she resubmitted a copy of the original 
claim and Enrollment Certificate.  In June 1997, she was 
notified that her claim for retroactive benefits for the 
period from August 1987 to May 1990 was denied.

Legal Analysis:   In addition to the regulations cited above, 
the Board notes that in a case where the law, and not the 
evidence, is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, 
the Board finds that the law, and not the evidence, is 
dispositive. 

First, the Board finds that the appellant did not file a 
claim for DEA benefits until July 1995 for courses taken from 
August 1987 to May 1990.  In such a case, DEA benefits may 
not be paid.  Of note, both the pre-amendment and amended 
regulations specifically prohibit payment of benefits prior 
to the date one year before receipt of the claim and the 
Enrollment Certification.  Therefore, as the appellant did 
not file her formal claim until July 1995, there is no basis 
for an award of benefits for any courses taken prior to July 
1994.

Next, in a January 2001 brief filed before the Veterans Claim 
Court, it was suggested that the appellant filed a document 
which could be construed as an informal claim for benefits.  
Specifically, she apparently argued to the Veterans Claims 
Court that the veteran submitted a VAF 21-674 as an informal 
claim for benefits.  However, there is no indication of the 
date the form was allegedly filed.  Additional VAF 21-674 
forms contained in the claims file are dated in the 1970s and 
1980s, well before the appellant enrolled in the courses 
claimed for eligibility.

The Board also places less probative weight on the vague 
assertions of an informal claim made well into the appellate 
process, particularly in light of correspondence dated in 
March 1997, where the appellant noted that she had been 
filing for DEA benefits "since 6-22-95."  It is reasonable 
to conclude from the document that the appellant acknowledged 
filing a claim for DEA benefits no earlier than June 1995 
(the date she signed the formal claim, although it was not 
received by the RO until July 7, 1995).  Further, the Board 
has found no correspondence from the appellant dated prior to 
June 1995 which could be construed as an informal claim for 
benefits.  

Further, the essence of the appellant's claim is that she 
could not have been expected to file for DEA benefits when 
she enrolled at the University in 1987 because there was no 
basis of entitlement at that time.  By definition, this 
indicates to the Board that it is unreasonable to assume that 
she, in fact, filed an informal claim as there would have 
been no reason for her to do so.  Therefore, the Board finds 
no evidence, without more, to indicate that additional 
development for an informal claim is needed at this time.

The Board is also compelled to deny the appellant's claim, 
regardless of whether an informal claim exists, on the basis 
of the expressed provisions of the Giusti-Bravo settlement 
agreement.  First, in order to be considered for retroactive 
DEA benefits pursuant to the settlement agreement, the 
appellant must have filed a claim for such benefits on or 
prior to October 15, 1993.  Specifically, the Giusti-Bravo 
settlement agreement provides that:

If a spouse, surviving spouse, or child 
of a class member had a DEA claim pending 
on October 15, 1993, VA is bound in the 
disposition of that claim by a final 
decision in the special settlement 
review.

***

If a claimant had not filed a claim for 
DEA benefits before October 15, 1993, the 
claim will be processed under current DEA 
claim procedures . . . Retroactive 
benefits based on the settlement 
agreement are not payable.  This is true 
even if the claimant alleges that he or 
she did not previously submit a claim 
because the veteran was not evaluated at 
100%.

Circular 22-95-4, Para. 3(a), Para. 7(a) (Sept. 21, 1995) 
(emphasis added), Stipulation and Order, Giusti-Bravo v. 
United States Department of Veterans Affairs, Civ. Div. No. 
87-0590 (D.P.R.)

These provisions directly address the appellant's essential 
arguments on appeal.  Specifically, she contends that when 
the veteran's benefits were restored, her DEA benefits should 
have similarly been restored.  However, a clear reading of 
the mandates of the Giusti-Bravo settlement agreement 
indicate that the appellant is prohibited, as a matter of 
law, for asserting this argument.  That is, "retroactive 
benefits are not payable . . . even if the claimant . . . did 
not previously submit a claim because the veteran was not 
evaluated at 100%."  In this case, she maintains that she 
did not file a claim for DEA benefits because her father (the 
veteran) was not eligible.  Nonetheless, as the Circular 
indicates, retroactive benefits cannot be paid exactly in the 
circumstance in which the appellant is now situated.  
Therefore, there is no basis for the award of retroactive DEA 
benefits under the expressed terms of the Giusti-Bravo 
settlement agreement.

In this case, the Board finds that there is no evidence of a 
claim pending as of October 15, 1993, no indication of an 
informal claim filed prior to July 1995, and no formal claim 
filed before July 7, 1995.  Thus, there is no basis in law to 
establish entitlement to retroactive benefits for courses 
taken from August 1987 to May 1990.  Here, the earliest claim 
of entitlement to DEA benefits was received by VA on July 7, 
1995.  Therefore, the appellant does not meet the criteria 
expressly provided for in the Giusti-Bravo settlement 
agreement for consideration of entitlement to retroactive DEA 
benefits.

The Board is not unsympathetic to the appellant's contention 
that she could not have known or been expected to file a 
claim for entitlement to benefits until her father's 
eligibility was reestablished in May 1995 pursuant to the 
Giusti-Bravo settlement agreement.  However, it is clear that 
the appellant's situation was directly addressed in the 
settlement agreement and a determination was made not to 
permit retroactive benefits in just such a circumstance.  The 
Board is bound by the terms in the settlement agreement and 
the express mandate in the regulations.  As such, the claim 
must be denied.

The Board notes that when a child of a veteran has suffered 
loss as a consequence of reliance upon a determination by VA 
of eligibility or entitlement to benefits, without knowledge 
that it was erroneously made, the Secretary may provide such 
relief on account of such error as determined to be 
equitable, including the payment of moneys.  38 U.S.C.A. § 
503(b) (West 1991).  However, that determination is one for 
the Secretary, and the Board is not permitted to decide this 
claim in equity.  Should the appellant wish to pursue a claim 
seeking such equitable relief, she should pursue such a claim 
with the Secretary.  Accordingly, the Board finds that the 
appellant's claim of entitlement to retroactive payments of 
DEA benefits, pursuant to 38 U.S.C. Chapter 35, for courses 
completed from August 1987 to May 1990, lacks legal merit and 
entitlement under the law and the claim must be denied.

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of her claim under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the appellant was given 
notice of the information necessary to substantiate the 
claim.  Further, although there is some vague suggestion that 
an informal claim may have been filed, no further development 
is needed at this time because of an absolute bar under the 
Giusti-Bravo settlement agreement for entitlement to benefits 
in the appellant's situation.  In addition, the appellant 
requested and was scheduled for a personal hearing but 
submitted a written statement in lieu of the hearing.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

Entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1987 to May 1990, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

